331 S.W.3d 740 (2011)
Thomas McGEE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94954.
Missouri Court of Appeals, Eastern District, Division Five.
February 22, 2011.
Lisa M. Stroup, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Thomas C. McGee ("Movant") appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant asserts that the motion court clearly erred in denying, without an evidentiary hearing, his claim that his defense counsel was ineffective for failing to: (1) file a timely motion of alibi, timely endorse Movant's wife as a witness, and make an offer of proof; (2) endorse and call as a *741 witness co-defendant Andrea Wilks; (3) preserve an appellate issue by moving to strike a police officer's testimony.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision to deny Movant's Rule 29.15 motion without an evidentiary hearing was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).